Citation Nr: 1106696	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  This case was most recently before the Board in 
August 2009.

In December 2003, the Veteran testified before a RO Decision 
Review Officer in Hartford, Connecticut, and in December 2005 the 
Veteran testified at a personal hearing before the undersigned 
Veterans Law Judge.

As noted in the August 2009 Board remand, the evidence of record 
includes a diagnosis of depressive disorder.  In November 1983, 
the RO denied entitlement to service connection for an acquired 
psychiatric disability other than PTSD.  No appeal was taken from 
that determination and it is final.  38 U.S.C.A. § 7105 (West 
2002).  The September 2002 rating decision on appeal reopened the 
claim for service connection for an acquired psychiatric 
disability other than PTSD, and denied the reopened claim.  The 
December 2002 notice of disagreement as to that determination did 
not exclude the new and material evidence claim, and the issue 
was addressed in the statement of the case issued in July 2003.  
Significantly, however, the Veteran's substantive appeal received 
in September 2003 specifically noted that the veteran was only 
appealing the issue of service connection for PTSD.  As such, the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is currently not 
before the Board for appellate consideration.  


FINDING OF FACT

Competent clinical evidence of record establishes a current 
diagnosis of PTSD due to an in-service stressor that has been 
verified by the objective evidence of record.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the claim of 
entitlement to service connection for PTSD, any deficiency as to 
VA's duties to notify and assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and the 
claimed inservice stressor; and credible evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The service treatment records are negative for complaints or 
findings relative to PTSD.

VA records in the Veteran's claims file contain a diagnosis of 
PTSD.  On VA examination in September 2006, PTSD was diagnosed 
and related to his witnessing parachuting incidents in service.  
In a July 2007 memorandum, a VA readjustment counseling therapist 
essentially noted that the Veteran's PTSD was related to 
parachuting incidents in service.  The Board notes, however, that 
a diagnosis of PTSD, related to service, based on an examination 
which relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether there exists a stressor which has been 
verified from official sources or if there is credible supporting 
evidence from another source that a stressor claimed by the 
Veteran occurred.

The Board observes that if a claimed stressor relates to combat, 
service department evidence that the Veteran engaged in combat, 
or received certain personal awards normally associated with 
combat, will be accepted (in the absence of evidence to the 
contrary) as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  If, however, the VA determines 
that the Veteran did not engage in combat with the enemy, the 
Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence which 
corroborates the Veteran's testimony or statements.  38 C.F.R. § 
3.304(f); Cohen, supra.

The Veteran's main assertion is that he has PTSD as a result of 
being involved in two parachuting incidents during service 
wherein he personally witnessed soldiers being injured and 
dragged by their parachutes.  One of the incidents took place in 
Okinawa where the Veteran and others pursued and tried to help a 
soldier who was being dragged by his parachute over a concrete 
surface.  The Veteran saw that the soldier's right side had been 
badly injured.

In a statement received in September 2002 a service comrade 
essentially confirmed the parachuting incident involving the 
soldier who had been injured in Okinawa.

The Veteran has consistently maintained that he has PTSD as a 
result of two parachuting incidents during service.  The 
Veteran's primary assertions in this regard have changed little 
over the duration of this appeal.

As noted, VA is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of the Veteran's 
service, as evidenced by service records, the official history of 
each organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a).  In this regard, the Board notes that the 
Veteran's Department of Defense (DD) Form 214 reflects that the 
Veteran's military occupational specialty was light weapons 
infantryman, and that his decorations included the Parachutist 
Badge.  As the Board finds that witnessing parachute jumps in 
service is consistent with the circumstances of the Veteran's 
service, the Board finds that the Veteran is credible with regard 
to his reported stressors involving parachuting incidents in 
service.  

While it may be argued that the competent evidence is in 
equipoise as to whether the Veteran's combat stressor has been 
verified, in such cases, doubt is resolved in the Veteran's 
favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


